Citation Nr: 1444815	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  13-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to an increased rating for right arm carpal tunnel syndrome, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.

10.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1974 which service included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2001 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

As to the claim of service connection for a heart disability, the Board notes that within the first year following the August 2001 rating decision the RO received VA treatment records dated from May 1992 to February 2002 that document the Veteran's complaints and testing for adverse cardiac symptomatology (i.e., chest pain and shortness of breath).  See VA treatment records dated in February 2001, June 2001, and July 2001.  Moreover, the Board finds that these treatment records constitute new and material evidence because they related to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the heart disability claim.  38 C.F.R. § 3.156(b) (2013).  Therefore, the Board finds that the August 2001 rating decision is not final and the issue on appeal is to be treated as an original claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In June 2014, the Veteran and his wife testified at a video hearing before the undersigned Veterans' Law Judge.

Since issuance of the most recent supplemental statement of the case, additional evidence was added to the claims file.  Nonetheless, the Board finds that the Board may adjudicate the appeal without first remanding this evidence for agency of original jurisdiction (AOJ) review because at the June 2014 personal hearing the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2013).  

At the June 2014 personal hearing, the Veteran raised a claim for 38 U.S.C.A. § 1151 (West 2002) benefits for a right shoulder disorder that was caused by the medication (i.e., Levaquin) VA gave him to treat his non service-connected urinary/bladder/prostate disorder.  This issue was not adjudicated by the agency of original jurisdiction (AOJ). Therefore, this issue is not before the Board and is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of service connection for heart, right shoulder, low back, and cervical spine disabilities; the claims for increased ratings for right arm carpal tunnel syndrome and diabetes mellitus; and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2009 rating decision denied service connection for right shoulder, low back, and cervical spine disabilities; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the December 2009 rating decisions is new, related to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the right shoulder, low back, and cervical spine disability claims.


CONCLUSIONS OF LAW

1.  The December 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right shoulder disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a cervical spine disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for right shoulder, low back, and cervical spine disabilities.  He maintains that they were caused by the constant wear and tear placed on his body while on active duty for 20 years to include his service in the Republic of Vietnam.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record shows that in a December 2009 rating decision the RO denied service connection for right shoulder, low back, and cervical spine disabilities.  The Veteran did not appeal the December 2009 rating decision.  Moreover, the record does not show that the Veteran, following the December 2009 rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the December 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As to reopening the prior final decision, the December 2009 rating decision reflects that the RO denied the Veteran's claims of service connection right shoulder, low back, and cervical spine disabilities because, among other things, he did not have a current diagnosis and/or there was no showing of a link between any current disability and military service.  

As to the right shoulder disability, since the December 2009 rating decision the Veteran appeared to testify in June 2014 that the medication VA gave him in the past for a gastrointestinal disorder caused his current right shoulder disability.  The record shows that service connection is in affect for a gastrointestinal disorder - duodenal ulcer, esophagitis, and diverticula.  Moreover, prior to December 2009, the Veteran did not claim service connection for his right shoulder disability on a secondary basis.  Thus, the Veteran's claim of service connection for a right shoulder disability is reopened due to this new theory of entitlement.  See Shade.

As to the low back disability, since the December 2009 rating decision VA received a May 2014 letter from Dean E. Smith, M.D., in which he reported that within the first year following his separation from military service the Veteran was receiving treatment for a low back disability the Veteran reported started in-service and has continued to the current time.  Therefore, as the credibility of this evidence is to be presumed (see Justus), the Veteran's claim of service connection for a low back disability is reopened.  See Shade.

As to the cervical spine disability, since the December 2009 rating decision the Veteran and his wife testified about the claimant having, in substance, observable symptoms of his cervical spine disability in and since service.  See Davidson.  As the credibility of this evidence is to be presumed (see Justus), the Veteran's claim of service connection for a cervical spine disability is reopened.  See Shade.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a right shoulder disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for service connection for a low back disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for service connection for a cervical spine disability is reopened, and to that extent only, the appeal is granted.


REMAND

As to the claim of service connection for a heart disability, the pertinent issue is whether he has a heart disability and at the hearing the Veteran reported that he was being treated by a private cardiologist, Dr. Patel.  The Board finds that a remand for his records is necessary to adjudicate the claim.  

As to the claim of service connection for a right shoulder disability, given the Veteran's testimony regarding the medication he took for his service-connected gastrointestinal disorder causing his current disability, the Board finds that a remand to obtain a medical opinion as to this relationship, if any, is needed.  See McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

As to the claim of service connection for a low back disability and a cervical spine disability as well as the heart disability, given the Veteran's competent and credible testimony as well as the other evidence of record, the Board finds that a remand for a VA examination is required to obtain needed medical opinions as to the diagnosis of his current disabilities and their relationship to service, including, as to his heart, his presumptive exposure to herbicides during his June 1966 to August 1967 service in the Republic of Vietnam.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.303; McLendon. 

As to the claims for increased ratings for right arm carpal tunnel syndrome and diabetes mellitus, the Veteran testified in substance that these disabilities have worsened since his last VA examinations.  Therefore, the Board finds that a remand to provide the Veteran with new VA examinations is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disabilities).  

As to the claim for a TDIU, given the above development the Board also finds that while the appeal is in remand status the Veteran should be afforded a VA examination.  Id. 

As to all the issues on appeal, VA treatment records starting in approximately 2005 make reference to private treatment records that were scanned and are available on "Tools" as well as to other treatment records that are found on "Vista."  However, it does not appear that these treatment records were associated with either the physical or electronic claims file.  Moreover, while the Veteran appears to receive ongoing treatment from VA as well as a number of private healthcare providers, his relevant and contemporaneous treatment records from these sources have yet to be obtained and associated with the claims file.  Therefore, while the appeal is in remand status these records should be obtained and associated with the record on appeal.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran associate with the claims file, physically or electronically, his treatment records from Dr. Patel as well as from any other relevant private healthcare provider.

2.  Associate with the claims file, physically or electronically, all of the Veteran's records that are scanned and found in "Tools" as well as located in Vista. 

3.  Associate with the claims file, physically or electronically, all of the Veteran's post-October 2013 treatment records from the El Paso VA Medical Centers.

4.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of his heart, right shoulder, low back, and/or cervical spine symptoms in and since service as well as the nature and severity of his service connected disabilities and the impact of his service-connected disabilities have on his ability to work.  Provide him a reasonable time to submit this evidence.

5.  Schedule the Veteran for an appropriate VA examination to ascertain the diagnosis and origins of his claimed heart disability.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Please identify all heart disorders found to be present?  

If the Veteran does not have any the examiner must specifically say so.

(b) As to each diagnosed heart disorder, is it at least as likely as not that it was caused by the Veteran's military service including his presumptive exposure to herbicides during his June 1966 to August 1967 service in the Republic of Vietnam?

(c) As to each diagnosed heart disorder, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by any of the Veteran's service connected disabilities including hypertension and/or the medications he takes for these disabilities?

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an appropriate VA examination to ascertain the diagnosis and origins of his right shoulder, low back, and cervical spine disability found to be present.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Please identify all right shoulder, low back, and cervical spine disability found to be present?  

If the Veteran does not have any right shoulder, low back, and/or cervical spine disabilities the examiner must specifically say so.

(b) As to each diagnosed right shoulder, low back, and cervical spine disability, is it at least as likely as not that it was caused by the Veteran's military service?

(c)  If the diagnosed post-service right shoulder, low back, and/or cervical spine disabilities include arthritis, is it at least as likely as not that it manifested in the first post-service year?

(d)  As to each diagnosed right shoulder disability, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by any of the Veteran's service connected disabilities including the medications he takes for his gastrointestinal disability?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is competent to report on what he can feel and see, even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected carpal tunnel syndrome.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  The examiner should thereafter report all pertinent findings.

In evaluating the Veteran, the examiner should take into account the fact that the appellant is credible to report on what he can feel and see, even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

8.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected diabetes mellitus.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  The examiner should thereafter report all pertinent findings to include whether he has any manifestations of diabetes mellitus and, if so, the nature and severity of his manifestations to include peripheral neuropathy, erectile dysfunction, and/or visual impairment.

In evaluating the Veteran, the examiner should take into account the fact that the appellant is credible to report on what he can feel and see, even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

9.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation at any time during the pendency of the appeal.  In offering this impression, the examiner must acknowledge and take into account education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

10.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims files since the most recent supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


